      Case 4:20-cv-00548-TKW-MAF Document 13 Filed 03/29/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


JAMES ARTHUR LEE,

      Plaintiff,

vs.                                           Case No.: 4:20cv-548-TKW-MAF

MARK S. INCH, et al.,

     Defendants.
______________________/

                                           ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 12). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determinations that Plaintiff’s motion to proceed in forma

pauperis should be denied under the three strikes statute, 28 U.S.C. §1915(g) and

this case should be dismissed under that statute and for failure to prosecute.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiff’s motion to proceed in forma pauperis (Doc. 5) is DENIED.
Case 4:20-cv-00548-TKW-MAF Document 13 Filed 03/29/21 Page 2 of 2




3.    This case is DISMISSED, and the Clerk shall close the file.

DONE and ORDERED this 29th day of March, 2021.

                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE




                                 2
